47 F.3d 1170
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
UNITED STATES of America, Plaintiff-Appellee,v.CERTAIN REAL PROPERTY LOCATED AT 14140 CHARLEVOIX, DETROIT,WAYNE COUNTY, MICHIGAN, Together with all Improvements,Fixtures, and Appurtenances Thereon;  Certain Real PropertyLocated at 12630 Corbett, Detroit, Wayne County, Michigan,Together with all Improvements, Fixtures, and AppurtenancesThereon, Defendants,Nathaniel Wilson. Movant-Appellant.

1
No. 93-2042.


2
United States Court of Appeals, Sixth Circuit.


3
Feb. 7, 1995.


4
Before:  KENNEDY and SUHRHEINRICH, Circuit Judges;  and HOOD, District Judge.*

ORDER

5
Nathaniel Wilson appeals the denial of his motion for reimbursement of funds filed in this civil forfeiture action filed under 21 U.S.C. Sec. 881.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


6
Accordingly, the judgment of the district court is affirmed.  Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Joseph M. Hood, United States District Judge for the Eastern District of Kentucky, sitting by designation